 THOMASCARTAGE, INC.Thomas Cartage,Inc.andInternational Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America,Local577. Cases 16-CA-3828 and16-RC-5328October 28, 1970DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn June 25, 1970, Trial Examiner Ramey Donovanissued his Decision in the above-entitled proceedings,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also recommended that other allega-tionsof the complaint be dismissed. The TrialExaminer also found no merit in certain objections,filed by the Employer, to the rerun election conductedon February 19, 1970, and recommended that theobjectionsbe overruled.With respect to the 9challenged ballots, the Trial Examiner recommendedthat 7 of the challenges be overruled and 2 sustained,and that the former be opened and counted. Thereaf -ter, the Respondent filed exceptions to the TrialExaminer'sDecision and a supporting brief. TheGeneral Counsel did not file exceptions or a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified herein.Case 16-RC-5328While we concur in the Trial Examiner's recommen-dation that the Employer's Objection 2 be overruled,we do so on the ground that the evidence adduced bythe Employer failed to show conversations betweenunion officials and employees after the opening of thepolls or conduct which otherwise constituted interfer-ence with the election.The Employer's motion to reopen the hearing toadduce newly discovered evidence is denied. Howev-er, in light of the Employer's contention that discrimi-natee Charlie Miller had secured permanent employ-ment prior to the rerun election, we shall direct theRegional Director to open and count only the ballots157of Crandall, Slater, Stephens, Crawford, Bradley, andMoss, and issue a revised tally of the ballots andappropriate certification. However, if Miller's ballot isdeterminative, the Regional Director shall conduct aninvestigation or hearing to ascertain the facts andissue a report thereon.Case 16-CA-3828As the parties stipulated that Miller was offeredreinstatement at the same time as the other discrimi-natees, we shall modify the Trial Examiner's Remedy,Recommended Order, and Notice accordingly. Weshall leave the extent of Miller's entitlement tobackpay to the compliance stage of the proceedings.We shall also modify the Trial Examiner's Remedyby limiting the computation of interest on thebackpay ordered therein to the customary 6 percent.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner, as modified below,and hereby orders that the Respondent, ThomasCartage, Inc., Amarillo, Texas, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order, asherein modified.1.Delete the second sentence from paragraph 2(a)of the Recommended Order and substitute thefollowing:"Pay to Charlie A. Miller the wages he lost byreason of his discharge on December 11, 1969, untilthe date of the offer of reinstatement as more fullydescribed in this Decision under `IThe Remedy,' asmodified."2.Delete the last substantive paragraph from theAppendix to the Trial Examiner's Decision andsubstitute the following:"WE WILL pay Charlie A. Miller the wages helost from the date of his discharge in December 11,1969, to the date of our offer of reinstatement inMarch 1970."It is also ordered that the complaint be dismissedinsofaras it alleges violations of the Act notspecifically found herein.It is further ordered that Case 16-RC-5328 be, andithereby is, remanded to the Regional Director forRegion 16 to open and count the ballots of James A.Crandall,Milton E. Slater, Bobby Glenn Stephens,Lloyd N. Crawford, Ralph Bradley, and William W.Moss, and to issue a revised tally of ballots and anappropriate certification. In the event the ballot ofCharlieA.Miller becomes determinative of theelection, theRegionalDirector shall conduct aninvestigation or hearing to determine his employmentstatus at the time of the rerun election.186 NLRB No. 30 158DECISIONSOF NATIONALLABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONRAMEY DONOVAN, Trial Examiner: Upon a charge andamended charge filed by International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Local 577, herein the Union, on December 11,and 19, 1969, and January 22, 1970, respectively, theGeneral Counsel issued a complaint (Case 16-CA-3828) onJanuary 30, 1969, against Thomas Cartage, Inc., herein theCompany or Respondent. The complaint alleged violationsof Section 8(a)(1) and (3) of the Act. Respondent's answerdenied the commission of the alleged unfair labor practices.In Case 16-RC-5328, involving the Company and itsemployees and the Union, an election had been held onFebruary 19, 1970.1 Thereafter, the Company, on February25, 1970, had filed timely objections to the conduct of theelection.On March 20, 1970, the Regional Director forRegion 16, issued a Report on Objections and ChallengedBallots, order consolidating cases, and notice of hearing.The instant hearing, held in Amarillo, Texas, on March 25,1970, therefore, encompassed both the complaint allega-tions and the objections and challenges in the election.FINDINGS AND CONCLUSIONSI.JURISDICTIONRespondent is a Texas corporation with its principaloffice in Amarillo, Texas. At all times material, Respondenthas been engaged in Oklahoma and in Texas in the businessofan interstate common carrier, maintaining truckterminals in Dumas and Amarillo, Texas.In a representative 12 month period, Respondent, in thecourse of its trucking operations, derived gross income inexcess of $50,000 for services performed outside the State ofTexas.During the same period, Respondent derivedincome in excess of $50,000 from transporting anddelivering, to enterprises within Texas, freight and cargowhich had been purchased and shipped from States of theUnited States other than Texas.Respondent is engaged in commerce within the meaningof Section 2(6) and (7) of the Act. The Union is a labororganization within the meaning of the Act.II.THEALLEGED UNFAIR LABOR PRACTICESA.BackgroundIn the fall of 1969, the Union was engaged in anorganizational campaign among Respondent's employees;meetings were held and employees signed union authoriza-tion cards. The Union filed a petition for certification onOctober 23, 1969 and, pursuant to a stipulation for aconsent election, an election was held on November 21,1969. Respondent filed objections to the election and theparties thereafter entered into a stipulation providing thatthe election be set aside and that a second election beconducted. This stipulation was executed by the Union onDecember 4, 1969 and by Respondent on December 9,1969. The Regional Director of the Board approved thestipulation inDecember 9, 1969. Thereafter, the BoardIAn election on November 21, 1969 had been set aside and the secondelection was held on February 19, 1970.2Prior to becoming dock foreman, Webb, a full-time driver, received$3.35 per hour. Slater, one of the firemen, estimated that he had averagedissued a Direction of Second Election.B.Events During the'. Organizational and ElectionPeriodCrandall,Crawford, Slater, and Stephens are regularemployees of the Amarillo Fire Department. Their workschedule as firemen is 24 hours on duty, then 48 hours offduty, then 24 hours on, and so forth, in a continuous cycle.Since 1968 they have also workedas regularpart-timeemployees for Respondent. They worked in pairs whichmeant that when two of them were on their fire departmentjobs the other two were working for Respondent, and thelatter two, upon returning to fire department duty, wouldbe replaced by the former two. For Respondent, these menloaded and unloaded trucks at the company terminal andthey also drove trucks on Respondent's routes. Their pay is$3 per hour which is less than that received by full-timedrivers.2They do not receive any fringe benefits such aspaid hospitalization, life insurance, paid vacations, profitsharing, and six or more paid holidays, which are providedfor full-time employees.In the latter part of October 1969, Webb, Respondent'sdock foreman, asked Crandall, who impressed us as acredible witness, while the latter was unloading a box car, ifhe had heard anything concerning "this business about theUnion." 3 Crandall replied that he had heard about it butthat he and the other part-time employees consideredthemselves not to be involved because they believed thatthey were not eligible to vote on the matter. Webb then saidthatThomas, Sr., the president and general manager ofRespondent, had informed him that the part-time menwould "very definitely" be eligible voters since they wereregular part-time employees. Not long after this conversa-tion, Crandall signed a union authorization card.Around the first week in November 1969, Thomas, Sr.,came on the terminal dock and asked Crandall if he hadheard "anything about the union drive that was going onand the possibility of an election being held." Crandall saidthat he had heard about it. During the conversation ortoward the end of it, Thomas said that ". . . I heard thatyou fellows went down and signed up in the union lastnight...." Crandall replied that it was not true becausetwo of the part-time men were on duty at the firedepartment and there was no way the four part-time mencould have gone down to sign union cards. Thomas hadalso said, "I'd like to have you boys vote for the company" in the election, and he confirmed that the part-timemen would be eligible to vote. Thomas said that the cost ofhealth and welfare benefits under a union contract wouldbe "prohibitive" and "that he just couldn't afford it andthat this was something that he just couldn't live with atall." He went on to tell Crandall that if the Company signeda union contract, the Union would force it to lay off thepart-time employees. Crandall replied that he was aware ofthe possibility and observed that it would be foolish to votefor anything that "would take away my job." Thomas askedhow the other part-time "felt about it". Crandall said thathe was not sure but he would find out and would letThomas know.about 30 hours per week for Respondent before he was terminated. Withsome variations,this is probably representative for the others.3Respondent denies that Webb is a supervisor.We will discuss thisaspect at a later point. THOMAS CARTAGE, INC.159After lunch on the same day, Crandall reported toThomas, Sr., that he had talked to the other part-timeemployees and they felt thesame asCrandall, "that itwould be foolish to vote forsomethingthat would cost usour fobs." 4On the basis of the foregoing conversation with Crandall,it is a fair inferencethat Thomas, Sr., had reason to believe,and did believe, that the part-time employees would voteagainst theUnion in the coming election on November 21,1969. Confirmation of the validity of such aninference isfound in the fact that on the day of the election, just prior tothe voting period, Thomas, Sr. approached Crandall on theterminal dock and said, "Are you boys still with me onthis?" Crandall said "We still felt the same way ...as wedid when he had first spoken to me about it, that it wouldbe foolish to vote for anything that would cost us our jobs."Further indication that Thomas, Sr. was confident that thepart-time men wouldvote against the Union and that theUnion would not win theelection isfound in DockForeman Webb's testimony. Webb asked Thomas aboutWebb's being eligible to vote in the election. Thomas said,"Well, I've got this election won. I didn't even want tomention it. I don't want to get involved in trying to get youclassified as a voter."Webb acquiesced, saying, "Well, ifthat isthe way you feel about it, well, that's the way it is." 5On November 20, 1969, Thomas, Sr., read a speech to theemployees. The gist of the speech was to convince theemployees not to vote for the Union. The advantageousfringe benefits provided by the Company were pointed outand otherreasonsfor not having a union were set forth.Although,aswe shall see,the Company's business hadfallenoff, beginning in November, Thomas, on November20, stated to the employees:Ihave received a rumor that if the Union wins theelection,the part-time employees will no longer workhere. I want to state here and now that although theunionstry toeliminatepart-time jobs,I canassure the4When Crandall said to Thomas that Crandall was aware of thepossibility that theUnion,ifitwon the election,might require theCompany to layoff part-time men, Crandall explained his awareness bysaying that he knew that some Teamster contracts had a clause that wouldmake it prohibitive for the employer to employ part-time people since theclause would require the employer to pay time and a half to any employeewho had worked more than 40 hours in the week Crandall testified thatbetween the time that Webb had spoken to him about the Union and thetime of his conversation with Thomas,he had spoken to the union attorneyabout the status of part-time employees. The Union attorney said that inTexas,a right to work state,itwas not necessary for a man to belong to aunion in ordertowork for an employer with whom the Union had acontract, he also said that regular part-time employees were different fromcasual employees and that the only thing pertinent to the part-timeemployees, if the Union came in,was the matter of their seniority, andthat, "if there were to be a reduction in force due to slow work,"the part-time employees would be the first to go; the attorney told Crandall that theUnion would not undertake to negotiate with Thomas a contract provisionrequiring payment of time and a half to the part-time firemen for hoursover 40 a week5Another aspect of this conversation has some bearing on Webb'sstatusAlthough the election was a consent election in which parties agreeon the voting unit,the date of election, and the eligibility of voters,Respondentapparentlymade no claimthatWebbwas an eligiblevoter andWebb made no attempt to vote even a challenged ballot The voting unitincluded allRespondent'sdriversbutexcluded supervisors,guards,professionals,and office clericalsOrdinarily,a rank and file employeedoes not abstain from voting,unless he is in an excluded category or isidentifiedwithmanagement, simply because his employer tells him, ineffect,that he does not want the employee to vote But this is whatpart-time employees their jobs will not be eliminatedbecause I will not agree to such a condition.Aside from the fact that the employees were assured thatthe Company would not agree with the Union to eliminatepart-time jobs, the overall inipression conveyed was thatpart-time jobs were in the Company to stay and that suchjobs would not beeliminated.During the election on November 21 and before theballots were counted, Webb testified that employee Jessuptold him what the final count would be and the names ofthe employees who had voted for the Company (against theUnion). About 15 minutes later, Webb went to Thomas, Sr.and gave him the foregoing information. At that pointThomas had received or was aware of the official result ofthe balloting and when Webb came in with his unofficialintelligence,Thomas told Webb that the employee orJessup had "sure hit it right on the head" and that theofficial tally was 14 to 5 for the Union, as predicted byJessup.Thomas, Sr. testified to the same effect and hetestified that none of the five alleged discriminatees werenamed among the five employees who had voted for theCompany. All those named as voting for the Company wereregular full-time employees.There had been 19 eligible voters in the election. TheUnion received 14 votes and 5 votes were cast against theUnion.Respondent thereafter filed objections to theconduct of the election. The Regional Director of the Boardinvestigated the objections and the evidence submitted bythe parties.As a result of the investigation, the partiesentered into a written stipulation providing that theNovember 21 election be set aside and that the RegionalDirector conduct a new election. The Union executed thestipulation on December 4, 1969, and the Company signedon December 9, 1969. The Regional Director's approval ofthe stipulation was appended on December 9.6On December 8, 1969, the Company issued a typewrittenhappened in Webb's case and Webb said,in substance,that Thomas' wordas toWebb'svoting was controlling insofar asWebb was concernedFurther,an employer,however confident of how an election may turn out,does not ordinarily tell an eligible employee not to vote, unless he believesthat the individual is, or most likely is, an ineligible voter Even a voterwhose eligibilitymight be debatable is ordinarily encouraged to vote atleast a challenged ballot SinceWebb was clearlynot a guard,professional,or office clerical, his eligibility,foreclosedby Thomashimself,wasevidently premised on his supervisory status, at least at the time of theNovember 21 election; andWebb's ready acquiescence apparentlystemmed from the same relationship Although not determinative, thisvignette of Webb's status with the Company is not to be ignored6Although there is no direct evidence on some details of the matter andalthough a definitive finding thereon is not essential, we would assume thatupon receipt of Respondent'sobjections to the election,theRegionalDirector investigated the objections and in the course of the investigationwas in contact with the attorneys for the Union and the Company andreceived their evidence and contentions Since it was the responsibility oftheDirector to issue a Report on the Objections and recommenddisposition of the objections to the Board,we assume that as a result of hisinvestigation,he initiated the stipulation whereby the election would be setaside and a new election held It is doubtful that the Union initiated thestipulation since the Union had won the election and the stipulation, ineffect, vindicated the Company's objections, and provided that the electionbe set aside The possibility exists that Company counsel proposed thestipulation but we deem it more likely from the posture of the situation,ie, the filing of objections and the Regional Director's responsibility toconduct an investigation, that it was the latter and not the Company thatinitiated the proposed stipulationA stipulation,being of its naturevoluntary and consensual, would indicate preliminary contact by the(Continued) 160DECISIONSOF NATIONALLABOR RELATIONS BOARDbulletin,with the names of Crandall, Crawford, Stephens,and Slater, stating:At the end of this pay period, which is December 11,1969, the above will be layed off permanently.(Thomas,president)Crandall was working on the dock unloading freight onTuesday, December 9, when Webb approached him. Webbmentioned somethingabout trucking service to the heliumplant that was being discontinued on Friday.? Crandallreplied that he had heardsomethingabout it andsaid, "Iguessyou also know that the firemen won't be workinganymore for Thomas as of Thursday." Webb replied,"Well, I expected that." Crandall asked him what he meantby that remark. Webb said, "Well you shouldn't have liedto Spud8 about how you was going to vote in the lastelection."Crandall said that he did not understand howanyone knew how he voted and said, "You weren'tstandingbehind me in the ballot box watching me mark myballot, were you?" Webb replied, "Well, I happen to knowhow everybody voted." Crandall again challenged thisstatement, saying thatitwas a secretballot election and noone "knows for sure" how a person votes. During theforegoingconversation, another employee, Slater, wasnearby, according to Crandall.9 Slater, in his testimony,describes the conversation between Webb and Crandallthat he overheard,in substantialcorroboration of Crandall.Webb denies having madethe statementsattributed to him.He statesthat he told the employees that were laid off that"businesswas bad, that we were terminating part of ourheliumactivity, and that we wouldn't need them anymore."Based upon observationand inall the circumstances, theExaminercredits Crandall and Slater.10The part-time employees were terminated as of Decem-Director or his agent with counsel for the Union and the Company toascertaintheir disposition toward a stipulation as a means of disposing ofthe objections.With affirmative or at least no negative response fromcounsel,the stipulation would then be sent to the attorneys for execution.The Union and the union attorney were located in Amarillo. The offices ofthe Board and of the Company attorney were in Fort Worth, over 300miles fromAmarillo.The union attorney signed the stipulation onDecember 4. Since the stipulation had not yet been signed by theCompany, it is probable that the Union, before unilaterallyagreeing thatthe election, which it had won, be set aside, had been advised by theRegional Director that both the Company and the Director would join inthe stipulation as the method of disposing of the objections. Presumablythe agent of the Director had been in contact with the Company's attorneyas well as theUnion's attorney.7The monthly peak of the Respondent's work for the helium plant hadentailed 2 men about 4 days a month.8The employees referred to Thomas, Sr. as "Spud".9 Slater,Crawford, Stephens, and Crandall, the firemen who wereregular part-time employees of Respondent, had all signed union cardsduring the organizing period prior to the November 21 election.10An aspect of Webb's testimony that we note is that while Respondentdenies thatWebb is a supervisor,theman himself has claimed that heundertook to tell employees why they were laid off and that "We [themanagement or the Company] wouldn't need them anymore." It isextremely doubtful that any rank-and-file employee would have claimedand purported to speak in such a mannerfor the Company.11The Union'sinitialcharge regarding the terminations was filedDecember 11, 1969.12When the notice of termination was issued on December 8, 1969, itwas foreseeable that such employees would not be eligible voters in thenextelection,whether the latter was regarded as impending or only as apossibility.After approval of the stipulation on December 9, the next stepber 11, 1969, the end of the weekly payroll period.According to the December8 terminationnotice, aforedes-cribed, they were "layed off permanently". Meanwhile,Respondent's objections to the November 21 electionhaving borne fruit, the Union on December 4 had signed astipulation that the election be set aside and that anotherelectionbe conducted. Then came the terminationsabovementioned.11 At this second election which was heldon February 19, 1970, the eligible voters were those in theunit "employed during the payroll period ending immedi-ately preceding January 28, 1970." The four "permanently"terminated employees were, predictably, not on the electioneligibilitylist,and their voteswereaccordinglychallenged.12 However, a few weeks after the election, fourof the permanently laid off employees, the firemen, wererehired in about the first week in March 1970, and were soemployed at the time of hearing.13The fifth employee whom the General Counsel allegeswas discriminatorily terminated isMiller.Miller com-menced work for Respondent in October 1969, and heworked on the terminal dock and drove an in-town truck.In our opinion Miller was basically a truthful witness andwe credit his testimony. During the union organizationalcampaign, while at work, Webb brought up the unionsubject with Miller. Miller told Webb that he did not knowwhat to do because his father-in-law disliked the TeamstersUnion and Miller's wife "had expressed her father's dislikefor the Teamster's Union." But Miller's own father was infavor of the Union. Miller said, however, that nobodywould know how he voted. Eventually, Miller apparentlyreached a decision on the union matter and he attendedunion meetings and signed a union card. On one occasion,evidently in November 1969, Webb walked into the truckthatMiller was loading and asked him if he had been to theunion meeting. Miller said yes. Webb then asked if thewas forthe RegionalDirectorto prepare and issue a Reporton Objections.Thiswas done,withtheReportdescribing the objections and thestipulationand recommending that a second election be directed pursuantto the stipulation.The Reportwas datedDecember18 and was sent to theBoardinWashington,D.C., as requiredunder the terms and rulesapplicable to the election procedure. Again, predictably, it would takesome periodof timefor theBoard to act thereon.The Boardissued itsDirection of Second Election on January 7, 1970 and, again predictably, aswas customary,thosedeclared eligibleto vote werethe unit employees"employed during the payroll periodimmediatelypreceedingthe date ofissuanceof the Notice of SecondElection by the Regional Director+,,."The matterthen returned to the Regional Director for the issuance ofNotice ofSecondElection. The noticeissued onJanuary 28, 1970.13Less thana week afterthe February 19 election,Respondent wrote tothe four terminated part-timeemployees, on February 25, stating that "Ourbusiness has now increasedto theextent that we have need once again fora part-time employee.In theevent you desire re-employment on a part-time basis,please contact me before March5, 1970..,.', (signed,Thomas,president).On January 17, 1970,Respondenthireda new employee,Bradley, andon January 16, 1970, another new employee, Moss,was hired.Bradley andMoss started work on January 26. Thesewere full timeemployees. Bradleyworks out of the Amarilloterminal and Mossworks outofDumas.Thomas, Sr. testified thatBradleywas hired because business had begun topick up andhe needed someone (additional)who would be there "everydayon the job." Also, apparently by way of explanation, Thomas stated thatemployee Watley had quit on November 20 or 21, 1969. As toMoss, atDumas, the net explanation camedown to the factthat with reassignmentof a largertractor it was economicallyadvantageousand therewas enoughwork to merithiring an additionalemployee. The ballots of both Bradleyand Moss were challengedby the Unionin the second election. THOMAS CARTAGE, INC."red-headed lawyer" was there. Miller replied that he hadnot seensuch a person.Shortly after the November 21, 1969 election, Miller wasworking in the forepart of a truck. Webb and anotheremployee, Gatlin, were farther back in the same truck. Inan audiblevoice, heard by Miller, Webb said to Gatlin,"Charlie Miller voted for the Union because he can alwaysget a job ata fillingstation for a dollar an hour." At thispointWebb addressed himself directly to Miller, sayingthat he knew Miller had voted for the Union "because thevote was 14 to 5" and Webb said he knew "the five thatvoted for the Company." 14Later,Miller had learned that the four firemen had beenterminated. Since the notice of termination was datedDecember 8, it was evidently between December 8 and 11thatMillerbecame awareof what had occurred. Thatevening,as Miller wasworking, Webb said to Miller that hewould have to go down to the office and tell Thomas, Sr.thatMiller did not have enough seniority to work there and"for him to get rid of [Miller]." Miller received a notice oftermination on or shortly before December 11, 1969 whichstated,"CharlesMiller-At the end of this pay period,which is 12/11/69, the above will be layed off permanent-ly",Thomas, Jr., operationsmanager.15ApparentlyThomas, Jr. had orally informed Miller that his "serviceswould no longer be needed." The written notice was inresponsetoMiller's request for something in writing.Webb testified that on one occasion Miller had told himthat he did not know how to vote because his step-father orfather-in-lawor fatherwas agood friend of Mr. Thomas.Webbstatesthat he advised Miller to ask the Union and theunion lawyer. Respondent's counsel called Webb's atten-tion to testimony by Miller that Webb had told Gatlin thatWebb "knew that Miller had voted for the Union and thatapparently he [Miller] didn't care about his job because hecould get a job working at a filling station ... '; andcounsel then asked Webb, "... did you ever make astatementsuch as that?" Webb never answered the questiondirectly and did not controvert Miller's testimony regardingthe incident. In fact, Webb's testimony tends to confirmMiller. The extent of Webb's answer was that it was a "kindof runningjoke down there, that service station deal" andMiller, in the past, had said, "I can always go to work at aservicestation for a dollar an hour."According to Webb, he first learned that Miller was to beterminated on the "evening that all five of them was laid off[the four firemen and Miller]" when Miller stated "that hehad been laid off too." Webbstatesthat it had been his"impressionthat he [Miller] was going to be retainedbecause hewas there everyday", working.16 After histermination,Miller was not recalled.CONCLUSIONSa.The status of WebbThe General Counsel contends that Webb is a supervisor14This is consistent withWebb's and Thomas' testimony, earlierdescribed, that they knew the names of the five who had voted for theCompany against the union and these five did not include any of the fivealleged discrimmatees15Thomas, Jr was the son of the president161of the Respondent. Respondent denies that Webb is asupervisor. In our opinion Webbwas asupervisor, albeit aminor supervisor; further, in all the circumstances, webelieve thatWebb in his employment was identified withmanagement factually and in the eyes of other employees.At the hearing, when asked "what is your job at ThomasCartage?",Webb replied, "dock foreman." Additionally,the various employee witnessestestifiedthat Webb was thedock foreman or their dock foreman. Thomas Jr.,operationsmanager anddispatcher of Respondent,testifiedthatWebb was called the dock foreman and "he works outthereon the dock." Although there is no physicaldescription of the premises in the record, we believe that thereference toWebb's working "out there" on the dockindicates a physically distinctareafrom the office whereThomas Senior and Junior and office people have theiroffices. This is confirmed by various other testimony suchasWebb's statement to Miller on the dock that Webb wasgoing "down to the office" to tell Thomas to get rid ofMiller; Crandall's testimony that from time to time Webbleaves the dock and goes "to the lower office ... thegeneraloffice,"and that many times, when Crandallreported for work, Thomas Jr. would tell him "to go up onthe dock and help Junior" 17; and when the employeereported to Webb the latter would assign work to him onthe dock.The title "dock foreman" and the fact that the dock areawas physically separate and not on the same level as thegeneral office where the two Thomases, the only twoadmitted supervisors of Respondent, held forth, are not inthemselves deternunative factors. However, we are of theopinion that Respondent did not contemplate that thedock, with its tasks of loading and unloading trucks inproper order, the question of priorities in the trucks, propermethods of stacking cargo, and the matter of whichemployee should do what and who should assist whom,should operate without proximate supervision and be left tothe inclinations of employees with their varying degrees ofexperience and capability. Rather, we believe that Webbwas designated dock foreman to supervise the dailyoperation of the dock and the employees working thereon.Other evidence confirms that such was the fact.Webb had been dock foreman since September 1, 1969.Prior to that he had been a driver for Respondent andbefore that he had been dock foreman. The vice presidentof the Company also manages the Company's Dumasterminal.He isthe brother of Thomas Sr., president of theCompany, and is married to Webb's sister. As a driver,Webb had received $3.35 per hour, with no guarantee as tothe number of hours. As dock foremanhe ispaid $4 perhour and is guaranteed 50 hours per week.Although there is some testimony that, as dock foreman,Webb occasionally will help out by driving a truck, hespends practically all histimeon the dock.18 Thomas Sr.testified thatWebb "stays on the dock." According toThomas, there is a different loading pattern for the trucksevery day and Thomas Jr., at the beginning of the day,16Althougha part-time employee, Miller apparently worked every day11Everyone addressedWebb as "Junior" and Thomas Sr as "Spud"and Thomas,Jr as "Tommie "11Webb maydrive if someone is ill or if there is anemergencysituation 162DECISIONSOF NATIONALLABOR RELATIONS BOARDprepares a schedule and furnishes a copy to Webb. Theschedule designates particulartrailers,what freight is to beloaded on them, and the drivers. Webb sees to it that thetrailers are loaded properly and that the employees "areinformed as to what trailers are loading for whatdestinations,"and that the proper freight goes on theproper trailers. In addition to seeing to it that the otheremployees load and unload their trailers properly, Webbassists manually in loading and unloading.In the course of the working day, an employee may askWebb for time off or for permission to leave early. Webbmay refer the man to Thomas but, if the Thomases are notpresent,Webb has given various employees the requestedtime off. Stephens described an occasion when he broughthis truck back to the terminal. Thomas Jr. was standing atthe point where Stephens came in and he told Stephens "togo help on the dock." As Stephens started to comply,Webb, who was also standing there, told Stephens that hecould go home. Stephens then went and signed his timecardand went home. Both Thomas Jr. and Webb testified thatthe foregoing occurred and that each was aware of what theother had said.19 Roberts, who has worked for Respondentabout 10 years, testified that in the morning he customarilydrives a pickup truck. He returns to the dock around 11:30a.m. and then works on the dockuntilWebb decides atwhat point Roberts should go and eat, so that the truck willbe loaded when Roberts returns and thus enable Roberts toleave on his next run. Some of the men do not return fromtheir runs until 6:30 or 7 p.m. As far as appears, Webb is theonly person in authority still present at the terminal at suchtime or after5 p.m. Webb is customarily the last man toleave the terminal.Webb does not have authority to hire or to dischargeemployees. It is our opinion, however, that it is a fairinferencethat, if an employee consistently did not followWebb'sassignmentsand directions in loading andunloading trucks or demonstrated consistent palpableincompetence in such tasks, Webb would probably reportthe situation to his superiors and he would probably expressan opinion or recommendation regarding the employee tohis superiors. The latter, we would assume, would either acton the basis of such a report and recommendation orwould,at least, investigate the matter.20Apparently to demonstrate that a dock foreman did notpossess authority tomake effective recommendationsregarding employees, Respondent elicited testimony fromWebb regarding an incident in which Sanders, thepredecessor dock foreman, was involved. According toWebb, there was an employee who would not follow some19No explanation of this occurrence was offered and Thomas did notcriticizeWebb for his action. It illustrates,we believe,that, while Thomashad overall supervision and made basic assignments,Webb was closer tothe actual requirements of work on the dock and made determinations anddecisions within that periphery.Webb apparently knew on the particularoccasion described by Stephens that he did not need an added man on thedock and he made the determination to allow Stephens to leave.Presumably, if Webb had felt that Stephens was needed, he would havemade the determination as to which particular task on the dock he wouldassign Stephens.It is not uncommon for Thomas to turn an employee overtoWebb by telling the employee to go up on the dock to help Webb. Whenthe employee arrives on the dock,Webb,in his discretion,assigns theemployee to this or that task in whatever order he, Webb, determines.20Webb testified that there was one man, unidentified,whom he didnot consider to be a good worker. Webb states that he told Thomas thatdirection or rule of Sanders' one evening, "of an evening,"asWebb phrased it. The employee, "He just wanted to parkhis truck and go home, and they [Sanders and theemployee] got into a discussion over that.121 Sanders,however, toldWebb that he had recommended thedischarge of the man and Webb testified that the man wasnot discharged but is still working for the Company.Thomas, Sr. testified that Sanders had recommendeddischarge of the employee. Thomas told Sanders that hewould investigate the matter and Thomas did so. As a resultof the investigationThomas did not discharge theemployee. What the investigation revealed we do not know.Perhaps Sanders' recommendation was clearly unjustifiedand an exercise of personal pique. Perhaps it was not. Afterinvestigation,Thomas did not agree to follow therecommendation. Perhaps he would have done so onslightly different facts or less extenuating circumstances.The fact is that Thomas did investigate the matter. Theauthority to recommend disciplinary action or even toeffectively recommend such action is not negated because,on one occasion, the facts of which are obscure, thepresident does not follow the recommendation of his dockforeman. Thomas did investigate the matter because ofSanders' recommendation. It is doubtful that a rank-and-fileemployee would have undertaken to make such arecommendation, that Thomas would have countenanced arank-and-file employee recommending discharge of anoth-er employee because the latter refused to do what theformer had told him to do, or that Thomas would haveinvestigated the situation in such circumstances.On all the evidence we affirm our previously statedconclusion that Webb was a supervisor and identified withmanagement.b.The dischargesIt is Respondent's position that the five discharges onDecember 11, 1969 were due to economic reasons, namely,a substantial fall off in business in the last 2 months of 1969.Thomas Sr. testified that there was "just a general decline inthe freight traffic." He stated that every year "October isalmost always a good month" but normally, each year,business decreases in November "and then [decreases ] alittlemore so in December." Roberts testified that in his 10years with the Company there was a "slack period everyyear," starting in November and continuing through thefirst of the year. Respondent submitted financial data tosupport its contention that the December 1969 terminationswere for business reasons. One exhibit shows monthly grosstheparticular individual "wasn'ta freight man and never would be."According to Webb, thisman was laterlaid off. Respondent's counsel thenasked Webb, "Did the man continueto work after you told Mr. Thomasthat?A. Yes, sir." Apparently,therefore,nothing happened to the manimmediately.PerhapsThomas had completelydisregardedwhat Webb hadtold him; perhapshe was not interested in thecompetency of employees;orperhapsanopposite conclusion is warranted.The episode isinconclusive.21What thecircumstances were,why theman wanted to go home,whether it was late at night or how long the man had been on the road, wedo not know.We do not know why or howimportant it was that the mannot gohome. Nor do we know, actually,whetherthe employeedid in factgo home or whether hesimply gaveSanders an argument("they got into adiscussionover that"). THOMAS CARTAGE, INC.revenue for each month in 1968 and 1969 and in Januaryand February 1970. Revenue in November 1969 was$35,294, and it declined by about $2,000 to $33,258 inDecember 1969, when the part-time employees wereterminated. The December 1969 revenue of $33,258 washigher than the revenue in any month in 1968 and thefigures for November and December, 1968, when the parttime employees were not laid off, were $27,058 and $25,799,respectively. The decrease in revenue from October 1968,$30,926, to November 1968, $27,058, was about $3,800, andDecember 1968, $25,799, was over $5,000 below October1968. In 1968, November showed $27,058 which was lowerthan the $35,294 in November 1969. In both years,December was lower than November but revenue inDecember 1969 was about $7,500 higher than December1968. The upward turn in January after low Novembersand Decembers was about the same. From December 1968to January 1969, revenue increased about $3,000. FromDecember 1969 to January 1970, the increase was about$3,200.October 1969 at $45,930 was the second highestmonth of the year, being only about $800 less than thehighest month and the drop from October to Novemberwas substantial. However, November 1969 was still higherthan any month in 1968 and higher than the first 3 monthsof 1969. There were only 6 months in 1969 when revenuewas higher than in November 1969 (April and November1969 were approximately the same). Revenue in Februaryand March 1969 had been $26,923 and $25,038, respective-ly, as compared with $35,294 and $33,258 in November andDecember 1969. Revenue for the entire first quarter of 1969totaled $83,751 or an average of about $27,900 per month,January through March. The last quarter of 1969 showedtotal revenue of $114,482 or an average of about $38,000per month, October through December.We have been discussing Respondent's gross or totalrevenue since that is what Thomas testified about inexplaining the Company's decline in business in Novemberand December 1969 as the reason for the Decemberterminations.22Although Thomas did not discuss it in his testimony,Respondent introduced into evidence the financial reportsthat the Company filed with the Interstate CommerceCommission for 1968 and 1969. These reports showoperating revenues, expenses, and net operating revenue.Since Thomas testified that he had concluded in November1969 that he should "reduce our expenses and our mainexpense is payroll," we have examined the aforementionedICC reports. Under "Expenses", there are separate figuresfor the following: Equipment Maintenance; Transporta-tion; Terminal; Traffic; Insurance and safety; Administra-tive and general. We are unable to determine under whatheading or headings the payroll of unit employees wasallocated. It was probably under several headings in variousproportions, but we are unable toassesswhether it was, orhad become, disproportionate or otherwise. We do knowthat all expenses except "Traffic" had increased substan-tiallywhen compared with the corresponding quarter in1968. Total revenues for the last quarter in 1969 and 196822Respondent's Exhibit 2 consists entirely of total gross revenue permonth in 1968, 1969, and January and February 197023Miller, the other part time employee, was paid $2 per hour163were, respectively, $116,296 and $84,118; total expenseswere $104,524 and $72,193; net operating revenue was $39and $2,932. But in terms of net operating revenue, the firstquarter of 1969 was far worse. The Company's netoperating revenue was $6,840 in the red in the first quarter1969 as compared to $2,319 in the black in 1968. Theproblem in the first quarter was again, apparently,expenses. First quarter revenue in 1969 was $84,235 and for1968 it was $83,013; but expenses were $91,075 and$80,694, respectively.We are not persuaded on the evidence presented, and inview of the fact that in prior years and in other periodswhen gross business or net income was low and haddecreased and was substantially worse than in Novemberand December 1969, that Respondent, for the first time,was compelled by logic and economics to terminate part-time employees in December 1969, when in prior periods ithad simply reduced working hours among its employees tobalance a business decline.We do not believe that theevidence shows the November-December 1969 businesssituation to have been unique in Respondent's operations.In eliminating the part time employees as a cost cuttingmeasure, Respondent was eliminating the least expensivepart of his payroll. Respondent had presumably hired thefiremen and Miller originally because it was a soundbusiness move. As city firemen, the men, who were alsoyoung, were in good physical condition; their educationalbackground and intelligence quotient was probably as goodasorbetter than that of other actual or potentialemployees; they performed dock work and driving as didthe other employees; they were reliable and had roots in thecommunity; and they worked for $3 per hour which wasless than, for instance, the $3.35 per hour received by theone witness who testified as to what he received as a full-time employee.23 Further, the Respondent did not providepaid hospitalization, insurance, vacation, paid holidays,and profit sharing to the part-time employees but didprovide these benefits for its full-time employees.Respondent endeavored to elicit testimony that the full-time employees resented and complained about the part-time employees. Thus, employee Roberts, a full-timeemployee, was asked:Q.Mr. Roberts, isn't it true that prior to the Unionactivity the full-time employees used to complain to Mr.Thomas about part-time employees working because itcut down on their time, particularly during the slackseason? 24Roberts said that he was unaware of such complaints. Hesaid, in fact, "It meant more benefits to us to have the part-time help there." The reason for this point of view,according to Roberts, was that the part-time men, whilethey generated profits for the Company, from which theCompany paid fringe benefits such as profit sharing andotheritemsto the full-time employees, did not share in suchfringe benefits themselves. In short, the part timers' workincreased the kitty and the full-time employees drew24There is no testimony by Thomas that he had received suchcomplaints 164DECISIONSOF NATIONALLABOR RELATIONS BOARDremunerationfromwork that someone else hadperformed.25We now return to the December 1969 terminations. Wehave examined Respondent's business picture and we willconsider some further testimony offered by Respondent.Thomas testified that about the middle of November, 1969,he first detected that his business in November andDecember "was going to be drastically reduced ascompared to last year." He then contacted attorney Parkerand told him that he needed to reduce expenses and thatpayroll was the main expense. Thomas had in mind and hetoldParker that he contemplated dealing with theaforementionedmatter, reducing payroll expenses, byreducing the working hours of all employees, full-time andpart-time,as he had "done in previous years" during slackperiods. Thomas states that Parker then suggested that allthe part-time employees be laid off instead of reducing thehours of all employees. Parker assertedly gave as a reasonfor the foregoing the fact all the part-time employees exceptMiller, who was in college, had other full time jobs andcould support their families, whereas the full-time employ-ees, if their hours were reduced, might find the situation tobe "quite a hardship." Thomas testified that Parker furtheradvised Thomas "not to do anything" until after theNovember 21 election. Thomas states that since theCompany was already losing money, he decided to "do itfor another week [continue to lose money for anotherweek ]" because another week "wouldn't amount to much"The election was then held on November 21, with 14 votescast for the Union and 5 against. Respondent filedobjections to the election on November 28, 1969. TheUnion, on December 4, 1969, signed a stipulation providingthat the election be set aside and a new election held.Thomas testified that after his conversation with Parkeron November 15, 1969, about the need to reduce expenses,described above, the next time the two men discussed thematter was "along the first part of December." AttorneyParker then asked, "Does December the 4th ring a bell?"and Thomas said "yes" that was the date of theconversation. At that time, Thomas states, "we decided tolay off all of the part time employees." Thomas testifiedthat he told Parker that the freight business was down andthat he could not foresee any upturn that would require anylater rehiring. A notice of permanent layoff of the part-timeemployees issued on December 8, to be effective as of theend of the payroll of December 11.As we consider the foregoing testimony of Thomas, weview it in the following light. Company business haddeclined from October to November 1969. A decline atsuch a period was customary and had taken place in thepreceding years since the last 2 months of the year were thetraditional slack period. In 1969, October gross businesshad been very high, $45,930, as compared to.$30,926 inOctober 1968. The decline from October to November 1969was substantial, but the reduced business in November1969, of $35,294, was still considerably higher than theNovember 1968 figure of $27,058 and higher than severalother months in 1969. In both 1968 and 1969, Decemberwas a poorer month than November and the upturn fromDecember 1969 to January 1970 of about $3,200 was aboutthesame astheapproximately $3,000 upturn fromDecember 1968 to January 1969. Thomas, therefore, inNovember 1969, did not have an unprecedented type ofbusinesssituationon hand. As in other years when facedwith the slack period, Thomas turned his mind to reducingpayroll expense. And the way he had successfully reducedpayroll expense in prior years during such periods was toreduce the hours of all employees, both the full-time andpart-time men. This method not only was a proved meansof meetingthe Company's need to reduceexpenses, but ithad not given rise to protestor resentmentamong theemployees.Itwasnot surprising therefore that Thomas, onNovember 15, contemplated reducing the hours of all itsemployees and did not contemplate making any layoffs.Further, we have seen that Thomas was concerned aboutthe impendingelection.About November 5 he had spokento Crandall about the Union and had indicated that if theUnion won the election it would compel the Company tolay off the part-time employees. The implicationwas clearthat if the Union wasnot successful, the part-time menwould not be laid off. Crandall assured Thomas that he andthe other part-time men felt that it would be foolish to votefor anything that would take away their jobs. We believethat from about the time of the foregoing and untilNovember 21, Thomas confidently believed that the part-time firemenwould vote against the Union. He wasconfident of the outcome of the election and told Webb, hisdock foreman, not to bother to vote because "I've [I,Thomas ] got this election won." On the day of the election,prior to the voting, Thomas checked with Crandall andsaid,"Are you boys still with me on this?" Crandallanswered affirmatively.It is our opinion that on November 15 and throughNovember 21, Thomas had not contemplated and hadmade no decision to permanently lay off the part-timeemployees. There were several reasons why this was so. Thepart-time employees had never been laid off before duringthe annual slack period and neither in the past nor in 1969was it necessary to lay off part-time employees in order toreduce payroll. Payroll expense had been, and could be,reduced as effectively by decreasing all working hours as bylayoffs. Secondly, in our opinion, the evidence is clear thatThomas did not want the Union to win the election; and itis equally clear that before the election Thomas endeavoredto win and thought he had won the votes of the part-timefiremen against the Union; he, therefore, was not going tomake the firemen ineligible to vote by laying them offpermanently, i.e. terminating them before the election.Thirdly, in a written speech addressed to all employees onNovember 20, 1969, Thomas put himself on record asfollows:Ihave received a rumor that if the union wins theelection, the part time employees will no longer workhere. I want to state here and now that although theunions try to eliminate part time jobs, I can assure the25Respondent asked dock foremanWebbsubstantially the sametime men aftertheywere rehired in March 1970.Theywere working lessquestion as had been put toRoberts aboutcomplaints concerning the part-hours than before their terminations and Webb states "they don't like it."time employees.The only complaint Webb had heardwas from the part- THOMAS CARTAGE, INC.165part time employees their jobs will not be eliminatedbecause Iwill not agree to such condition.26Fourthly, Thomas testified that when, on November 15,Parker allegedly suggested that the part-time employees belaid off "after the election," he Thomas, said that althoughhe was "already losing money," he would, in effect, keepthepart-timers "for another week" (November 15 toNovember 21), until after the election as Parker suggested.Despite the purported critical situation and the implicationthat even retaining the part-timersuntil November 21 wasan effort, the notice of termination did not issue untilDecember 8 and the terminations were on December 11,almost4 weeks after the alleged termination advice byParker on November 15. Fifthly, on November 15, whenParker allegedly suggested terminations instead of areduction in hours, the implication of Thomas' testimony isthat the reason given by Parker why there should beterminations instead of a reduction in hours was novel andimpressive to Thomas. The reason advanced by Parker wasthat the part-time firemen had other jobs and thereforetheir terminations would not affect them very much,whereas if Thomas simply reduced the hours of its part-time and full-time employees, the latter would be affected.In our opinion,it isclear that at the time he hired thefiremen, Thomas knew that they had full-time jobs and thatthe hours they worked for him were hours that wouldotherwise have gone to the full-time employees or even toadditional full-time employees who needed a job. Thomashired the part time firemen because it was good business.As we have shown, they worked for $3 an hour and entailedno expense to Thomas for fringe benefits such ashospitalization, profit sharing, paid vacations, paid holi-days, and insurance. And in prior years, when business wasdown, although Thomas knew that the part-time men hadother jobs, he reduced the hours of all employees althoughhe also knew that his full-time employees did not have otherjobs.He therefore, admittedly, contemplated taking thesame actionwhen he spoke to Parker on November 15. Inour opinion, Thomas, who owned and headed his company,probably knew more about how to reduce payroll expensesand deal with a business slack than anyone else. We believethat he consulted Parker, a prominent labor law attorney,on November 15, primarily because there was an impend-ing Board election and Thomas prudently believed that anymanagementmove affecting employees before an electionshould not be taken without expert legal counsel. As in thepast,Thomas contemplated making a reduction in thehours of all employees to reduce payroll expense and hewas consulting Parker regarding the legal aspects of such amove at that time. From the business standpoint, in whichThomas was preeminently qualified in his own business, hehad contemplated the reduction in hours as the bestmethod for reducing payroll. We believe that Parker, insubstance, advised that no step affecting employees' pay or26Our appraisalof Thomasas a witness was that he was not such aperson,who, on November20,made this statement although healreadyhad decided that he was going to permanently terminate all part-timeemployees as soon as the election was over regardless of the outcome. Webelieve thatThomas didnot contemplatea layoff ortermination when hemade the speech.21We have set forth additional reasons for this conclusion at an earlierpoint.status be taken until after theelection. If Parker also madea suggestionthat an alternative to hours reduction was alayoff, he was not telling Thomas anything Thomas did notknow. The method of reducingbusinesscosts before anelection by reducing hours entailed no particular labor lawaspect at that juncture. The important labor law aspect wasto take no action affecting the employees just before theelection.We believe that Parker advised Thomas alongsuch lines.It isour opinion that Thomas did not make adecisiononNovember 15 to terminate the part-timeemployees 27 but that the gist of Parker's advice was tomake no move regarding employees in reducing payrollcostsbeforethe election.As we haveseen,Respondent, on the eve of theNovember 21 election, had considerable confidence thatthe outcome would be adverse to the Union. Included as asource of such confidence was the not unreasonable beliefthat the part-time firemen28 would vote against the Unionbecause they had indicated awareness of what Thomas hadtold them, to wit, the Union would require the eliminationof part-time help, and the firemen had indicated that theywere not prepared to vote for something that would costthem their jobs. However, the vote in the election was 14 forthe Union and 5 against.We do not know if anyone knew who the five employeeswere who voted against the Union or, "for the Company,"as the "no" vote against the Union was colloquiallydescribed.We are satisfied, however, that Dock ForemanWebb believed that his informant, who had accuratelypredicted the numerical count in the election before theballots were tallied, knew not only the number of men whohad voted against the Union but knew their identity, whichhe revealed to Webb. The latter was so impressed by theinformation that he had received that he promptly relayedittoThomas on November 21. Thomas was equallyimpressed since the official tally did jibe withWebb'spretally information. None of the five employees named toWebb and Thomas as having voted for the Company andagainst the Union included the names of the part-timeemployees. It would therefore require little reflection toconclude that the part-time employees and others hadvoted for the Union.Thereafter, Respondent filed objections to the election.The purpose and the objective of election objections is tohave the election set aside and have a rerun election. Theobjections achieved their objective or were well on theirway to fruition, when, on December 4, the Union signed astipulation agreeing that the election be set aside and arerun be held.29 There is no indication in the record that theUnion or the Company had any reason to believe that ifconditions remained the same and if a rerun election washeld among the same electorate as that of November 21, theresult of the second election would be different from that inthe first election. On December 8, however, the part-time28Full-time firemen whoworked parttime for Respondent.29Thomas testified that in "the first partof December"he conferredwithhis attorney and theydecided tolay offthe part-timeemployees. Hisattorney thenasked, "Does December the 4th ring abell?" Thomas saidyes, itwas on December4 that theymade the decision.Exactly whyDecember4 rang a bell the witnessdid not say.Respondent signed thestipulation for a rerun election on December 9 and the RegionalDirectorapprovedthe stipulationon that date. 166DECISIONSOF NATIONALLABOR RELATIONS BOARDemployeeswere notified of their "permanent" layoff,effectiveDecember 11. This permanent layoff was, ineffect, a termination and as such would make the part-timeemployees ineligible to vote in the rerun or a potential rerunelection.Although Respondent, as in the past, could have reducedits payrollcosts aseffectively by reducing all working hoursas by terminating part-time employees, it chose the lattercourse in 1969 for the first time. Respondent could havereduced the hours of all employees by the same percentageor it could have made a proportionately heavier reductionin the hours of part-time employees as compared to full-time employees. If for some business reasons, not readilyapparent, Respondent was convinced that there had to be alayoff of part-time employees and not a reduction of hours,it could have laid off the part-timers with the rather normalunderstanding that they would be recalled if, and when,businesspicked up.Businessslackened every year inNovember and December and thereafter began to improve.The year 1969 was no exception. From December 1968 toJanuary 1969, the improvement in business was about$3,000;fromDecember 1969 to January 1970, theimprovement was $3,200.30 However, if the part-timeemployees were simply temporarily laid off as we havedescribed, they would have been eligible voters in the rerunelection.This possibilitywas eliminated, therefore, bytelling the part timers that they were "permanently layedoff" (sic).Respondent, in its brief, states that by laying off the part-time employees, the employer simply did what Crandallhad been told by the union attorney would happen under aunion contract. There was of course no union contract atthe time of the layoff. Also, Thomas had assured theemployees in a November 20 speech, in an appeal to rejectthe Union, that "I can assure the part-time employees theirjobs will not be eliminated because I will not agree to such a[union] condition." Moreover, the union attorney had toldCrandall that"if there were to be a reduction in forcedue toslow work," the part-time employees would be laid off firstbut would be recalled when work picked up. This would bea temporary, not a permanent layoff. As wesee it,Crandallevidently believed and, correctly from past history, thatsinceRespondent had always reduced hours when workwas slow and had not had a reduction in force, thecondition for the layoff of part-timers would not exist. Itwas only "if there were to be a reduction in force" that thelayoffwould occur under the union. There was noindication that if work was slow, the Union would require areduction in force rather than a reduction in hours. And aswe pointed out, Thomas said that there would be no layoffof part-time help, regardless of rumors as to what the unionmight demand.Upon all the evidence, including Respondent's businessstatisticsand evidence of the circumstances preceding theterminations, and the remarks of Webb to Crandall that.. you shouldn't have lied to Spud [Thomas] about howyou was going to vote" and Webb's remark that "CharlieMiller voted for the Union because he can always get a jobin a filling station for a dollar an hour,"the Examiner findsthat the five part-time employees were terminated onDecember 11, 1969, because of their union or suspectedunion activity.We believe that Respondent believed thatthese employees had voted for the Union in the November21 election and that it terminated them in order to eliminatetheirprounion votes in the prospective rerun election.Absent the union situation, we believe that the part-timeemployeeswould not have been terminated but thatworking hours would have been reduced, as in the past, inorder to deal with the business decline; or, if there was alayoff, it would have been temporary in nature and not"permanent." Accordingly, we find the permanent layoff orterminations of Crandall, Crawford,Miller, Slater, andStephens on December 11, 1969 to have constitutedviolations of Section 8(aX3) and (1) of the Act.The Section 8(a)(1) ConductIn our opinion, the conversation between Webb andMiller around October 1969, in which the former asked ifMiller had "heard anything about this business about theUnion" and Miller said he had heard about it but that heand other part-time employees considered themselvesineligible to vote; and Webb assured him that as a regularpart-time employee he was eligible to vote, was not illegalunder Section 8(a)(1). The initial inquiry and whatfollowed, in our opinion, was of a very tenuous inquisitorialnature and was not coercive overall.The conversation between Thomas and Crandall onNovember 5, 1969, described earlier in our decision, does,in our opinion, contain some illegal aspects. Among suchaspects was the statement by Thomas that he had heardthat "You fellows went down and signed up in the unionlast night." In context and in the circumstances this, in ourview, was, in effect, accusatory and an interrogation as towhether Crandall and the other firemen had in fact signedup in the Union. We are also of the opinion that Thomas'question, after Crandall expressed his own views regardingvoting for or against the Union, as to "how some of theother boys felt about it [the union]," constituted illegalinterrogation in violation of Section 8(a)(1) of the Act.It is alleged that Thomas, on November 5, 1969,threatened to discharge employees if a majority voted fortheUnion. The evidence, described previously, is thatThomas, in substance, told Crandall that if the Companywas obliged to sign a contract with the Union, the Unionwould force the Company to terminate part-time employeesby reason of certain union contract provisions. Crandallwas aware of such provisions in union contracts and saidso.Later, in a speech to all employees, Thomas said theCompany would not agree to any union demand for thetermination of part-time employees. Overall, we do notsustain the complaint allegation aforedescribed. Eveninitially,Thomas did not state that the Company, as areprisal, would discharge part time employees if the Unionsecured a contract. Any termination would be due to30About the middle of January 1960, Respondent hired two newworkingeveryday when they had been in Respondent's employ, theyemployees.This at least indicates that there was more work available inalternated in twos, so that at least two men were working substantially aJanuary. As to one of these men, Thomas testified that he wanted a full-full day every day.time employee in Amarillo.Although the four firemen were not each THOMAS CARTAGE, INCpurported union contract requirements regarding part-timeemployees. Crandall, in effect, acknowledged awareness ofsuch union contract clauses. And, later, as we have seen, theCompany said it would not agree to such union demands.We find that Webb, as more fully described previously,gave an impression of surveillance to employees Crandalland Miller when he told them that he knew how they hadvoted in the election.We find that this constituted aviolation of Section 8(a)(1) of the Act.Election Objections and Challenged BallotsThe second election was held on February 19, 1970.Briefly summarized, there were six votes cast for the Union,six votes against the Union, and nine challenged ballots.Objection 1. Board Field Examiner Brown, who hadinvestigated the unfair labor practice charge against theEmployer and who took affidavits in the course of theinvestigation, was also the Board agent who conducted theelection.31Employer contends that since Brown got toknow supporters of the Union in the course of theinvestigation, "it is impossible to convey to nonunionsupporters the fact that the Board Agent is an impartialobserver to assure a fair election" and that "the merepresence of Board agent Brown at the polling placedestroyed the laboratory conditions and the high standardsthe Board relies upon... .Since both the Union and the Employer had officialobservers present with Brown during the election and sinceno improper conduct occurred, we are of the opinion thatthe rationale or theory of the objection is not a convincingreason for sustaining the objection and that Brown's priorrole,and the fact that he had met and knew someemployees, did not destroy the conditions for a fairelection.The objection also states that the Employer will show thatBrown was greeted by the known union leader on the dockimmediately after the closing of the first voting period, inview of other employees, and in such a manner, that itwould add to employee suspicion that Brown was not animpartial observer at the poll but was there as a friend ofthe Union. No evidence was introduced before the TrialExaminer that there was any greeting by an unidentified orother known union leader at any time. The only evidencepresented to us was that Brown left the polling area with theunion observer and the employer observer together.Objection2.32 "The Employer objects to the conduct ofunion attorney, Tom Upchurch, and Union Representative,B.Cherryhomes, by campaigning with a group ofemployees who were waiting outside of the polling place tovote when the polls were open. Such action occurred in fullview of other employees who were working around thewarehouse.Star Expansion,67 LRRM 1420;Mitchem, 67LRRM 1395."No evidence with respect to the foregoing objection wasintroduced before the Trial Examiner.Regarding objections 1 and 2, on the evidence presented31We are not setting forth the objections verbatim The objections areto be foundin GC Exhibit I(g)32 Setforth verbatim33Factually, January 28,Wednesday, was the end of one of theEmployer's payroll periods The preceding payroll period ended January167to the Trial Examiner, the latter recommends that theobjections be overruled.The challenged ballotsEmployeesCrandall,Slater,Stephens,Miller,andCrawford were challenged as voters by the Board agentsince their names were not on the eligibility list for thesecond election. These were the 5 employees discharged onDecember 11, 1969. Since we have found that they wereillegally discharged, it is recommended that the challengesbe overruled and the ballots counted.Webb was challenged as a voter by the Union observeron the ground that Webb was a supervisor. Since we havefound that Webb was a supervisor, we recommend that thechallenge be sustained.Bradley and Moss were challenged as voters by theUnion observer on the ground that they had been hiredafter the cutoff date for eligible voters.The Board in its Direction of Second Election orderedthat the eligible voters were "those in the unit who areemployed during the payroll period immediately precedingthe date of issuance of the Notice of Second Election by theRegional Director." The Notice of Second Election wasissued by the Regional Director on January 28, 1970.33Bradley was hired January 17, 1970, but since he had togive notice to his employer, he did not commence workuntilJanuary 26.Moss was hired January 16 andcommenced work on January 26.The Notice of Second Election was sent to the partieswith a letter from the Regional Director, dated January 28,1970. The letter stated:Attached is one copy of the notice of Second Election.... According to Board policy in a rerun election, theeligibilitydate is the payroll period immediatelyproceeding the date of issuance of the Notice ofElection by the Regional Director. Therefore, since theNotice of Election is issuing today, eligible to vote willbe those employees who were employed during thepayroll period immediately preceding January 28, 1970.The Notice of Election (i.e. the Notice of SecondElection),34 which was sent to the parties on January 28 andcopies of which were eventually posted prior to the election,stated,inter alia,Those Eligible To Vote:All drivers of the employer at its Amarillo and Dumas,Texas, locations, who were employed during the payrollperiod ending immediately preceeding January 28,1970.The wording used by the Board in its Order andDirection of Second Election of January 7, 1970 indeclaring who was eligible to vote, and the wording used bythe Regional Director in his January 28, 1970, letter above,in describing those eligible to vote, are substantially thesame, to wit, (in the Board's order), "those in the unit who21The payroll period following the period ending on January 28 wouldend on February 4.34The actual notice was headed "Notice of Election" although it wasthe noticeof Second Election 168DECISIONSOF NATIONALLABOR RELATIONS BOARDare employed during the payroll period immediatelypreceeding the date of issuance of the Notice of SecondElection by the Regional Director"; and (in the RegionalDirector's letter), "the eligibility date is the payroll periodimmediately preceeding the date of issuance of the Noticeof Election by theRegionalDirector".However, in the Notice of Election itself, there is adifference in wording in the statement as to who is eligibleto vote, to wit, drivers "who were employed during thepayroll periodendingimmediately preceeding January 28,1970 (underscoring ours)".It is the Examiner's opinion that the Board's Order andDirection of Second Election is the controlling determina-tion of voter eligibility. The Regional Directoris to issuethereafter a Notice of Second Election.In our opinion, in the instant case, the actual Notice ofElection issued by the Director on January 28 is not onlydifferent in wording from the Board's description of eligiblevoters but the difference in wording resulted in an eligibilitystandard different from that set forth by the Board.The Notice of Election by the insertion of the word"ending"eliminatesBradley and Moss, employees on thepayroll and currently employed before January 28. Theywere employed and working on January 26, but the payrollperiod ended at the close of the day on January 28 andtherefore they were not employed during the payroll periodending immediately preceding January 28,the latter being thedate of the issuance of the Notice of Election.35The Board, of course, in establishing eligibility, couldhave inserted the word "ending" in its description; or theBoard could have said that the eligibles are "thoseemployed in the payroll period immediately precedingthepayroll period in which the Notice ofSecond Election isissued;or, those employed during the payroll periodcompletedimmediately proceeding the date of issuance ofthe Notice of Election. But the Board has not used any ofthe foregoing language and, in our opinion, if the Boardintended to establish eligibility along the foregoinglines itwould have, and should have, used the appropriatelanguage.It is our opinion thatas anoriginal proposition, which itno longer is, it could be argued that in directing a rerun orsecond election, the two most tenable dates for eligibilitywould be either the eligibility date of the first election or thecurrent payroll, the latter embracing all those workingbefore the date of direction of the second election.Eligibility determined as of any intermediate point or oneintermediate point rather than another has little or nothingto commend it, in logic or otherwise. The Board, exceptunder possibly some highly unusual circumstances, haslong since decided not to use the original (or first election)eligibility date. For many years now, the Board has used thelanguage used in the instant case in describing eligibility i.e.those employed during the payroll period. immediatelypreceding the date of issuance of the Notice of Second35Presumably, their ballots would not have been challenged if theNotice of Election had issued on January 29 because then they would havebeenemployed during the payroll period"endingimmediatelyprecedingJanuary 29." Although we believe that the Notice of Election in the instantcase was issued in the ordinary course of business and was not influencedby extraneous factors, the interpretation that eligibility as defined by theBoard means the payroll ending before the Notice of Election issuesElection by the Regional Director. The date of issuance ofthe Notice of Second Election has, in our opinion, only onefunction. It is a cutoff date to disqualify those hired andemployed on the payroll after the date of the notice, thecutoff date. Such a cutoff date is necessary to preventpadding and accretion to the payroll right up to the day ofpolling,with evident problems of inadequate lists forchecking eligible voters, and problems whereby noreasonable access to the voters would be possible during apreelection period.In our opinion, the cutoff date, the Notice of SecondElection, is not intended to, and does not, cut off employeesin the unit who are employed and on the payrollbeforethecutoff date.What logic would there be to declare eligibleonly those employed at least 2 or 3 weeks before the Noticeof Second Election; why not 4 or 5 weeks or 1 week; or, interms of payroll, why those on the payroll just before thepayroll in which the Notice of Second Election issues; orthose on the payroll ending before the date of issuance ofthe notice; why not limit it to a payroll 3 or 4 weeks beforethe Notice of Second Election or some other period.On its face, in our opinion, the Board's language, "those... employed during the payroll period immediatelypreceding the date ofissuanceof the Notice of SecondElection",meansthat anyone on the current payroll, who isemployed before the Noticeissues, is eligible since he isemployed during the payroll period immediately precedingthe Notice. The language does not say the payroll periodimmediately preceding the payroll period in which theNoticeissues;nor does it say those employed during thecompleted payroll period immediately preceding the dateof the Notice and, as indicated above, we perceive noreason why it should.In addition to what we believe is the plain meaning of theBoard's languageand the logic of the situation, the Boardhas made it clear that its language, in describing eligibilityfor a rerun election, refers to a current payroll. Thus, inSocony-Vacuum Oil Company, Inc.,84 NLRB 969, theBoard in its Second Direction of Election declared thoseeligiblewere employees "employed during the payrollperiod immediately preceding the date of this SecondDirection of Election. ..."In its decision,the Boardstated: "In directing a new electionafter settingaside theresults of a previous election, it is the Board's practice tospecify a current payroll . . . to determine eligibility tovote ...."36 We perceive nothing that can more aptly bedescribed as "a", or "the", current payroll, or as the payrollduring which employees "are employed during the payrollperiod immediately preceding the date of the issuance oftheNotice of Second Election," than the existing andcurrent payroll on which employees are working and areemployed before the Noticeissues.Accordingly,weintroducesan element of possible fine tuning into the situation.We believethat thesimpler and more accurate interpretation of the Board's eligibilitydefinitionis: thosewho are employedduring the then currentpayroll at thetimethe Noticeof Election issues are eligible.36Therewas a second election inInternationalShoe Co.,87 NLRB 479,and theBoard commented that "...the selection of a currentpayroll wasconsistent with Board practice and custom...." THOMAS CARTAGE, INC.169recommend that the challenges to the ballots of Bradleyand Moss be overruled and the ballots be counted.37In the consent agreement for the first election, it wasagreed that the election "will be a combination mail-manual balloting election." The election embraced unitemployees at the Company's Amarillo and Dumas, Texas,locations. The Notice of Election, inter alia, stated that itwas a mail-manual election and set forth the time and placeof election, the latter being the Company's office-ware-house in Amarillo on November 21, at specified hours. Itwas stated further, in the Notice, that employees at Dumas,Texas, will receive ballots through the mail. Instructionsaboutmarking and mailing the ballots in envelopesprovided, so the ballots would reach the Board office notlater than November 18, were set forth. Voters were advisedthat "mail ballots will be mixed with the manual electionsballots and counted on November 21 at the close of themanual election in Amarillo, Texas." It was then stated that"all other employees [except those at Dumas] will vote atthe time and place shown above [Amarillo, on November21 ]. The Notice of the Second Election for February 19,1970 was the same as the original notice except as to thedifference in dates, e.g. the date of election was February19, and mail ballots were to be received in the Board officein Fort Worth, Texas, not later than February 17.Campbell was a unit employee in the Employer's Dumas,Texas, office and, according to the Regional Director'sReport on Objections and Challenges, Campbell was one ofthe employees who was sent a mail ballot from the RegionalOffice on February 10, 1970, "but did not return the mailballot to the Regional Office, but instead appeared at thephysical polling place [in Amarillo] on the date of theelection and cast a challenged ballot at that time." There isno evidence that Campbell had not received his mail ballotand no evidence was introduced as to why he did not voteby mail.38In the Trial Examiner's opinion, it was the understandingand contemplation of the parties, including the Employer,the Union, and the Regional Director of the Board, that, asprovided in the original consent election and the Notice ofElection thereof and in the second election, and the Noticethereof, the election was to be a combination mail-manualelection. The Dumas employees were to vote by mail andsuch mail ballots were to be returned to and received by theBoard no later than a specified date, several days before thedate of the manual election. Other than the Dumasemployees, all other employees were to vote manually inAmarillo.39 There was no provision to the effect thatDumas voters had the option of voting by mail or byappearing in person at Amarillo and voting manually. TheExaminer recommends that the challenge to Campbell'sballot be sustained.Although we believe that adherence to the terms andconditions of the election is sufficient reason for sustainingthe challenge, we will consider the matter from a differentperspective. First of all, no reason has been advanced whyCampbell did not vote by mail, so the ingredients for anapproach along a situational ethics line are missing. If it besaid that there is no harm done if he votes manually andthat the casting of a vote is more important than any rulesor regulations, we will consider several factors.We do not know the actual situation but, conceivably,there could be 2 voters at Dumas. One mails his ballot tothe Board on February 15 or 16 so that it reaches the Boardon February 17, as required. The other, through indiffer-ence or negligence, does not mail his ballot at any time. Atthe end of the day on February 17, the Board and theparties should reasonably be able to assume that oneDumas voter has not voted. But, conceivably, one party orfriends of the non-voter, can, on February 17 and 18, be incontact with the voter and urge him to vote a particular wayand advise him to come to Amarillo on February 19 andvotemanually. It is highly unlikely that both parties oneither side of the election issue would have campaigned tothis voter on February 17 and 18 on the theory that they allallegedly knew that the Dumas voters had the option tovote either by mail or manually. Perhaps, if there are twoeligible voters at Dumas and neither votes by mail becauseof negligence or indifference, one thereafter votes manuallyinAmarillo because he had transportation, whereas theother voter lacks transportation, or has family obligationsthat prevent him from going to Amarillo on February 19.The foregoing situations as to campaigning and transporta-tion would also be conceivable if there was only one eligiblevoter at Dumas.The Employer, in his brief, has submitted the followingregarding the Campbell ballot:The only way the Company can have an effectiveobserver for a mail ballot election is to observe the datestamp on the back of the mail ballot envelopes to assurethey were received in the Regional Office before thedeadline and to observe the opening of the envelopes.In the instant matter, it would be impossible for theemployer to assure himself that Campbell did not sendinamail ballot and later have someone from theRegionalOffice to destroy the ballot. There is noevidence that this happened nor is the employeraccusing anyone of the Regional Office of being incollusion with the Union in this respect. The employerdoes insist, however, that he has the right to be assuredthat such a possibility could not occur and the sanctityof the ballots and voting is upheld.As stated, we recommend that the challenge to Campbell'sballot be sustained.37 In view of the position we have taken, we find it unnecessary toresolve the disputed contention of the attorney for the Employer that hehad an understanding with the Board agent that employees employed atthe end of the January 28 payroll period would be eligible voters However,since the Examiner realizes that the view he has expressed on the eligibilitymatter, above, is not an infallible position and is subject to review, we willstate our position regarding the testimony of employer attorney Parker andfield examiner Marks Notwithstanding what we consider to be the goodfaithofboth individuals and Parker's belief that he did have anunderstanding with Marks regarding the eligibility of two employees, weare not persuaded that there was in fact a full meeting of the minds Webelieve that there was an honest misunderstanding and that neitherindividual was responsible for the misunderstanding or for the absence of afullmeeting of the minds38The Notices of Election, in addition to contents that we havepreviously described, stated If you are employed at Dumas, Texas andbelieve you are eligible to vote and do not receive a ballot in the mail by4 45 p inFebruary 12, 1970, please communicate by telephone collect with[the NLRB, Fort Worth, code, and telephone number]39Dumas is about 48 miles from Amarillo In the first election therewere 19 eligible voters and 19 votes were cast As far as appears, theDumas voters cast their ballots by mail There were no challenged ballots 170DECISIONS OF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAWRespondent is an employer engaged in commerce withinthe meaningof the Act.By discriminatorilyterminating employeesCrandall,Crawford,Miller,Slater,and Stephens on December 11,1969, Respondent violated Section 8(a)(3) and(1) of theAct.By conveying to employees the impressionthatRespon-dent was engaging in surveillance of their union activitiesand by illegallyinterrogating employees regarding unionactivities,Respondent violated Section8(a)(1) of the Act.THE REMEDYItwill be recommended that Respondent cease and desistfrom engagingin the aforementioned illegal conduct. Theconventional remedy is also recommended with respect tothe four discriminatees who were terminated in December,1969, and rehired in March 1970; namely, that Respondentpay them the wages that they would have earned from thedate of their termination in December 1969, to the date oftheir reinstatement inMarch 1970, with interest at theprevailing rate in the area, and less intermediate earnings,with computations on a quarterly basis. As to Miller, it isrecommended that he be offered reinstatement to hisformer or a substantially equivalent job without prejudiceto his seniority and other rights and with back pay from thedate of his termination in December 1969 to the date of theoffer of reinstatement and with interest, and less intermedi-ate earnings,with computations on a quarterly basis.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record, it is recommendedthat Respondent and its officers, agents, successors, andassigns shall:1.Cease and desist from:(a) Discouraging membership and activity in Internation-alBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, Local 577, or in any other labororganization by discriminatorily discharging any of itsemployees.(b) Illegally interrogating its employees regarding unionsentimentsor activities or giving the impression that it wasengagingin surveillance of employees' union sentiments oractivities.2.Take the following affirmative action to effectuatethe policies of the Act.(a) Pay James A. Crandall, Lloyd M. Crawford, MiltonE. Slater, and Bobby M. Stephens the wages they lost byreason of their discharge on December 11, 1969, until thedate of their rehire in March 1970, in accordance with therecommendation as set forth in this Decision under theheading, "The Remedy." Offer Charlie A. Miller reinstate-ment to hisformer or a substantially equivalent job, with allhis seniority and other rights and pay him the wages lostfrom the date of his discharge in December 1969 to the dateof the offer of reinstatement as more fully described in thisDecision under "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Recommended Order.(c) Post at its Amarillo, Texas, and otherterminals, copiesof the attached notice marked "Appendix."40 Copies ofsaid notice, on forms provided by the Regional Director,Region 16, after being signed by Respondent's representa-tive, shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive days, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by other material.(d)Notify the aforesaid Regional Director, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.4140 In the event no exceptions be filed as providedby Section102.46 oftheRules and Regulations of the Board, the findings,conclusions,recommendations,and Recommended Order herein,shall, as provided inSection 102.48 of the Rules and Regulations,be adoptedby theBoard andbecome its findings,conclusions,and order,and all objections thereto shallbe deemed waivedfor allpurposes.In the event that the Board'sOrder beenforced by a judgment of a United StatesCourtof Appeals, the words inthe noticereading "POSTED BY ORDER OF THE NATIONAL LABORRELATIONS BOARD" shall bechanged to read"POSTED PURSUANTTO A JUDGMENT OF THE UNITED STATES COURT OF APPEALSENFORCING AN ORDER OF THE NATIONAL LABOR RELA-TIONS BOARD."41 In the event that this RecommendedOrder be adopted bythe Board,thisprovisionshall be modified to read:"Notify said Regional Director inwritingwithin10 days fromthe date of this Order what steps theRespondent has takento complyherewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which the Company and the GeneralCounsel of the National Labor Relations Board participat-ed through their attorneys and examined and cross-examined witnesses and presented evidence, it has beenrecommended by the Trial Examiner who heard theevidence and the witnesses that we inform you that:WE WILL not discourage membership and activity inthe Teamsters Union, Local 577, or in any other labororganization by discriminatorily discharging or layingoff any of our employees.WE WILL NOT illegally question our employeesregarding their or other employees' union sentiments oractivities, nor will we give the impression that we areengaging in surveillance of our employees' unionsentiments or activities.WE WILL pay James A. Crandall, Lloyd N. Crawford,Milton E. Slater, and Bobby G. Stephens the wages theylostby reason of their layoff and discharge onDecember 11, 1969, until the date of their rehire inMarch 1970.,WE WILL offer Charlie A. Miller reinstatement to hisformer or a substantially equivalent job, with all his THOMAS CARTAGE,INC.171seniority, rights and privileges, and WE WILL pay himThis is an official notice and must not be defaced bythewages he lost from the date of his discharge inanyone.December 1969, to the date of our offer of reinstate-This Notice must remain posted for 60 consecutive daysment.from the date of posting and must not be altered, defaced,THOMAS CARTAGE, INC.or covered by any other material.(Employer)Any questions concerning this Notice or compliance withits provisions, may be directed to the Board's Office, 8A24DatedByFederal OfficeBuilding,819 Taylor Street, FortWorth,(Representative)(Title)'Texas 76102, Telephone 817-334-2921.